Title: To James Madison from John Gavino, 10 May 1804 (Abstract)
From: Gavino, John
To: Madison, James


10 May 1804, Gibraltar. No. 149. “Without the honor of any of your favours since my last No. 148 [24 Apr. 1804] I have only time to forward you Via Cadiz the annexd Copy of a Letter just received from our Comercial Agent Stepn: Cathalan Junr: Esqr. at Marseilles with the Disagreeable News of Tunis having declared Warr against the U. S.
“None of our State Vessels in this Neighbourhood.”
Adds in a postscript dated 11 May: “Nothing further New, yet I am very apprehen[sive] some of the Tunis or Tripoly Cruisers may get past this to Cruise to the Westward, as all our forces are now above and not Sufficient to Blocade the Different Ports and am of opinion when forces come out that a frigate should be stationd here to Guard the Gutt.”
